Citation Nr: 1809865	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-20 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Birmingham, Alabama


THE ISSUE

Entitlement to payment or reimbursement of medical expenses for treatment received at St. Vincent's St. Clair Hospital on April 30, 2013.


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to April 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Medical Center in Birmingham, Alabama.  The current claims file is contained entirely in a paper file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that VA reimbursement is warranted for treatment received at St. Vincent's St. Clair Hospital in Pell City, Alabama for urinary tract infection and fever on April 30, 2013.  The Veteran has written that he had a dangerously high fever and was unable to make it all the way to the VA Medical Center in Birmingham and had to go to the emergency room in the town where he lived.

Federal statutes and VA regulations offer several avenues by which a veteran can claim payment or reimbursement for emergency medical expenses incurred at non-VA medical facilities.  The Veteran has not asserted that he was authorized ahead of time to receive this medical treatment nor is there indication that the treatment was for a service-connected disability.  See 38 U.S.C. § 1703 (2012); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2017).  

Emergency care may still qualify for reimbursement under the provisions of 38 U.S.C. § 1725 (2002) and 38 C.F.R. §§ 17.1000-1003 (2017).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  Unfortunately, the record currently available to the Board is remarkably incomplete, and the Board is unable to determine whether all conditions for reimbursement under this authority are met.

The April 2014 statement of the case indicates that a claim was received from St. Vincent's St. Clair Hospital in May 2013 and that the case was sent for clinical review in June 2013 and September 2013.  It also states that a notice of disagreement was received from the Veteran in March 2014.  None of these documents are within the paper claims file, and there are no documents contained within the Veterans Benefits Management System (VBMS) or Virtual VA for this Veteran.  There is also no copy of the initial decision letter sent to the Veteran, and no information verifying the Veteran's service.

The Board suspects that there is a separate paper Veterans Health Administration (VHA) folder which is being maintained for this Veteran which has not been transferred to the Board.  Before the Board can adjudicate this issue, it must have access to all of the information pertaining to this claim.  The claims files must be combined, and all relevant information returned to the Board.

Additionally, the Veteran should be advised that he should submit, or provide authorization for VA to obtain, the private medical records pertaining to his treatment at St. Vincent's St. Clair, so that it can be determined whether the condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Veteran should also be requested to provide information regarding whether he has any alternate insurance which fully covered his emergency room treatment or whether he was required to pay for this service, in full or in part, from his own personal funds. 

The Board also notes that the Veteran's written statement indicates that he is seeking reimbursement for treatment on both April 30, 2013 and May 3, 2013.  The current statement of the case indicates that only payment for treatment on April 30, 2013 has been reviewed.  This should be clarified with the Veteran and, if appropriate, all further adjudication should include consideration of treatment received on May 3, 2013 as well as on April 30, 2013.

Accordingly, the case is REMANDED for the following action:

1. Associate all VHA folders or other paper files pertaining to the Veteran's claim for reimbursement with the current claims file.  All relevant documents must be located and associated with the claims file, including, but not limited to: the May 2013 request for payment, the June 2013 and September 2013 clinical reviews, the initial decision letter sent to the Veteran, the March 2014 notice of disagreement from the Veteran, and verification of the Veteran's service, such as a DD Form 214.

2. Send to the Veteran a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain the treatment records pertaining to his treatment at St. Vincent's St. Clair Hospital in Pell City, Alabama in April and May 2013.  

3. Contact the Veteran and ask him to clarify whether the current claim is for only for reimbursement for treatment received on April 30, 2013 or should also include treatment received on May 3, 2013.  The Veteran should also be requested to provide information indicating whether he has personal liability for the expenses incurred at St. Vincent's St. Clair Hospital.  The Veteran should indicate whether he has any alternate forms of insurance, and the information submitted should include evidence demonstrating that his other insurers did not fully cover the cost of his emergency care, such as medical bills, receipts, or insurance contract agreements.

4. After completing the above, and any other development deemed necessary, the claim should be readjudicated, to include, if it is found to be included in the current claim, consideration of reimbursement for treatment received on May 3, 2013.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




